Page 1 of 4 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 13G Under the Securities Exchange Act of 1934 (Amendment No. 20) CYBEROPTICS CORPORATION (Name of Issuer) COMMON STOCK (Title of Class of Securities) (CUSIP Number) (13d-2(b) Amendment) (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) Page2 of 4 CUSIP NO.:232 1. Name of reporting persons: Steven K. Case Credit Trust f/b/o Beverly Caruso I.R.S. Identification Nos. of above persons (entities only) 32-6111602 2. Check the appropriate box if a member of a group (a) o (b) o 3. SEC use only 4. Citizenship or place of organization: U.S.A. Number of shares beneficially owned by each reporting person with 5. Sole voting power 6. Shared voting power 0 7. Sole dispositive power 8. Shared dispositive power 0 9. Aggregate amount beneficially owned by each reporting person: Check if the aggregate amount in Row (9) excludes certain shares o Percent of class represented by amount in Row 9: 4.1% Type of reporting person: OO Page3 of 4 Item 1(a). Name of Issuer: CyberOptics Corporation Item 1(b). Address of issuers principal executive offices: 5900 Golden Hills Drive Minneapolis, MN 55416 Item 2(a). Names of person filing: Steven K. Case Credit Trust, f/b/o Beverly Caruso (the Trust). The Trust acquired the shares in distribution of the Estate of Steven K. Case Item 2(b). Address of principal business office: 2829 Inglewood Ave St. Louis Park, MN 55416 Item 2(c). Citizenship : U.S.A. (Minnesota) Item 2(d). Title of class of securities : Common Stock, no par value Item 2(e). CUSIP No.: Item 3. If this statement is filed pursuant to Secs. 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a : Not Applicable. (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) o An investment adviser in accordance with Sec. 240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Sec. 240.13d‑1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with Sec. 240.13d‑1(b)(ii)(G); (h) o A savings association as defined in Section3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c) (14) of the Investment Company Act of 1940 (15 U.S.C.80a-3); (j) o Group, in accordance with Sec. 240.13d-1(b)(1)(ii)(J). Page 4 of 4 Item 4. Ownership (a) Amount beneficially owned: (b) Percent of class: 4.1% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: 0 Item 5. Ownership of 5 percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following:[ X ] Item 6. Ownership of More than 5 Percent on Behalf of Another Person : Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person: Not Applicable Item 8. Identification and Classification of Members of the Group: Not Applicable. Item 9. Notice of Dissolution of Group: Not Applicable. Item 10. Certifications By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 7, 2011 Steven K. Case Credit Trust, fbo Beverly Caruso By /s/ Beverly Caruso Beverly Caruso, trustee
